Title: To Thomas Jefferson from Horatio Gates, 16 August 1784
From: Gates, Horatio
To: Jefferson, Thomas



Dear Sir
New York 16th: August 1784

Captain Castaign, who does me the Honour to present this Letter, has served with much Reputation almost from the begining of the War until its final Glorious Conclusion in 1782. He rose regularly in the Massachusetts Regiment in which he was first appointed an Ensign to the Rank of Captain, and was appointed Aid de Camp to Major General du Portail towards the Close of War. The last Campaign, he was to have been in my Family, but peace put an End to all promotion, and his future hopes of preferment. His Merit and Services entitle every regard I can shew him, and especially to this introduction to you. If you can assist him in his Views, I shall be Obliged to you and I am confident he will deserve the Favors you may shew him. I wrote particularly to You this morning by Capt. Williamos and likewise to Dr. Franklin. My compliments to Miss Jefferson. With every wish for your Health, Honour, and Happyness, I am Dear Sir Your faithfull Obedt. & Humble Servt.,

Horatio Gates

